Exhibit 10.28

 

EXECUTION COPY

 

 

 

 

ADMINISTRATION AGREEMENT*

 

among

 

WILLIS ENGINE FUNDING LLC,

as Issuer,

 

WILLIS LEASE FINANCE CORPORATION,

as Servicer

 

BARCLAYS BANK PLC,

as Administrative Agent

 

and

 

THE BANK OF NEW YORK,

as Indenture Trustee

 

Dated as of September 12, 2002

 

 

 

 

--------------------------------------------------------------------------------

*               Portions of the material in this Exhibit have been redacted
pursuant to a request for confidential treatment, and the redacted material has
been filed separately with the Securities and Exchange Commission (the
“Commission”).  An asterisk has been placed in the precise places in this
Agreement where we have redacted information, and the asterisk is keyed to a
legend which states that the material has been omitted pursuant to a request for
confidential treatment.

 

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

This ADMINISTRATION AGREEMENT, dated as of September 12, 2002 (the ”Agreement”),
among WILLIS ENGINE FUNDING LLC, a Delaware limited liability company
(the ”Issuer”), WILLIS LEASE FINANCE CORPORATION, a Delaware corporation (the
“Servicer”), BARCLAYS BANK PLC (the ”Administrative Agent”) and THE BANK OF NEW
YORK, a New York banking corporation, as Indenture Trustee (the ”Indenture
Trustee”).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer is issuing its Series 2002-1 Notes (the ”Series 2002–1
Notes”) pursuant to the Series 2002-1 Supplement, dated as of September 12, 2002
(the ”Series 2002-1 Supplement”) to the Indenture, dated as of September 12,
2002 (the ”Indenture”), each between the Issuer and The Bank of New York, as
trustee (the ”Indenture Trustee”);

 

WHEREAS, pursuant to the Indenture and the other Related Documents, the
Administrative Agent is required to perform certain duties referred to therein;
and

 

WHEREAS, the Administrative Agent has the capacity to provide the services
required thereby and is willing to perform such services on the terms set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other, good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties agree as follows:

 


SECTION 1.           DEFINITIONS.  CAPITALIZED TERMS USED AND NOT OTHERWISE
DEFINED HEREIN SHALL HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE SERIES
2002-1 SUPPLEMENT OR, IF NOT DEFINED THEREIN, AS DEFINED IN THE INDENTURE.


 


SECTION 2.           APPOINTMENT AND AUTHORITY OF ADMINISTRATIVE AGENT.  SUBJECT
TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE INDENTURE TRUSTEE, ON BEHALF
OF THE NOTEHOLDERS, HEREBY APPOINTS THE ADMINISTRATIVE AGENT TO PERFORM ALL OF
THE ACTIVITIES SET FORTH IN SECTION 3 HEREOF.  BY EXECUTING THIS AGREEMENT, THE
ADMINISTRATIVE AGENT HEREBY ACCEPTS SUCH APPOINTMENT.


 


SECTION 3.           DUTIES OF THE ADMINISTRATIVE AGENT.  SUBJECT TO THE
LIMITATIONS SET FORTH IN THIS AGREEMENT, THE DUTIES OF THE ADMINISTRATIVE AGENT
SHALL BE LIMITED TO THE FOLLOWING:

 


(A)           FACILITATION OF TRANSFER TO REPLACEMENT SERVICER.  UPON RECEIPT OF
A COPY OF A NOTICE THAT A SERVICER TERMINATION NOTICE HAS BEEN ISSUED PURSUANT
TO SECTION 405(B) OF THE INDENTURE, THE ADMINISTRATIVE AGENT SHALL USE
REASONABLE EFFORTS TO LOCATE A QUALIFIED REPLACEMENT SERVICER TO FULFILL THE
DUTIES OF THE THEN CURRENT SERVICER IN ACCORDANCE WITH, AND SUBJECT TO THE TERMS
AND CONDITIONS SET FORTH IN, SECTION 405(B) OF THE INDENTURE.  THE
ADMINISTRATIVE AGENT AGREES TO PERFORM THE DUTIES SET FORTH IN SECTION 405(B) OF
THE INDENTURE.


 


(B)           FACILITATION OF TRANSFER TO SUCCESSOR INDENTURE TRUSTEE.  UPON
RECEIPT OF A COPY OF THE NOTICE GIVEN BY THE INDENTURE TRUSTEE PURSUANT TO
SECTION 907 OF THE


 

--------------------------------------------------------------------------------


 


INDENTURE, THE ADMINISTRATIVE AGENT SHALL USE REASONABLE EFFORTS TO LOCATE A
QUALIFIED SUCCESSOR TRUSTEE TO FULFILL THE DUTIES OF THE THEN CURRENT INDENTURE
TRUSTEE.


 


(C)           RESERVED.


 


(D)           THE ADMINISTRATIVE AGENT SHALL TAKE ALL ACTION REQUIRED OF IT
UNDER THE INDENTURE OR THE SERIES 2002-1 SUPPLEMENT.  ALL SUCH OBLIGATIONS OF
THE ADMINISTRATIVE AGENT SET FORTH THEREIN ARE INCORPORATED HEREIN BY REFERENCE
AND FAILURE TO TAKE ANY SUCH ACTION SHALL CONSTITUTE A BREACH OF THIS AGREEMENT.


 


SECTION 4.           STANDARD. OF CARE; CONFORMITY WITH APPLICABLE LAW;
LIABILITY OF ADMINISTRATIVE AGENT.  (A)  THE ADMINISTRATIVE AGENT WILL PERFORM
ITS DUTIES HEREUNDER IN ACCORDANCE WITH THE SAME STANDARD OF CARE EXERCISED BY
THE ADMINISTRATIVE AGENT IN THE CONDUCT OF SIMILAR AFFAIRS FOR ITS OWN ACCOUNT.


 


(B)           THE ADMINISTRATIVE AGENT WILL NOT, IN PERFORMING ITS OBLIGATIONS
HEREUNDER, TAKE ANY ACTION THAT WOULD BE IN VIOLATION OF ANY LAW, RULE OR
REGULATION THAT MAY BE APPLICABLE TO THE ADMINISTRATIVE AGENT, ITS PROPERTY OR
THE SERVICES TO BE PERFORMED HEREUNDER.


 


(C)           THE ADMINISTRATIVE AGENT SHALL NOT (A) BE LIABLE FOR ANY ACTION
TAKEN OR OMITTED TO BE TAKEN BY IT UNDER OR IN CONNECTION WITH THIS AGREEMENT
(EXCEPT FOR ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), OR (B) BE
RESPONSIBLE IN ANY MANNER FOR ANY RECITAL, STATEMENT, REPRESENTATION OR WARRANTY
MADE BY THE ISSUER, INDENTURE TRUSTEE OR SERVICER, OR ANY OFFICER THEREOF,
CONTAINED IN THIS AGREEMENT OR IN ANY OTHER RELATED DOCUMENT, OR IN ANY
CERTIFICATE, REPORT, STATEMENT OR OTHER DOCUMENT REFERRED TO OR PROVIDED FOR IN,
OR RECEIVED BY THE ADMINISTRATIVE AGENT UNDER OR IN CONNECTION WITH, THIS
AGREEMENT OR IN ANY OTHER RELATED DOCUMENT, OR FOR THE VALUE OF ANY COLLATERAL
OR THE VALIDITY, EFFECTIVENESS, GENUINENESS, ENFORCEABILITY OR SUFFICIENCY OF
ANY RELATED DOCUMENT, OR FOR ANY FAILURE OF THE ISSUER, INDENTURE TRUSTEE OR
SERVICER OR ANY OTHER PARTY TO ANY RELATED DOCUMENT TO PERFORM ITS OBLIGATIONS
THEREUNDER EXCEPT TO THE EXTENT SET FORTH THEREIN.  THE ADMINISTRATIVE AGENT
SHALL BE ENTITLED TO RELY, AND SHALL BE FULLY PROTECTED IN RELYING, UPON ANY
WRITING, RESOLUTION, NOTICE, CONSENT, CERTIFICATE, AFFIDAVIT, LETTER, TELEGRAM,
FACSIMILE OR OTHER DOCUMENT REASONABLY BELIEVED BY IT TO BE GENUINE AND CORRECT
AND TO HAVE BEEN SIGNED OR SENT BY THE PROPER PERSON OR PERSONS, AND UPON ADVICE
AND STATEMENTS OF LEGAL COUNSEL, INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY THE ADMINISTRATIVE AGENT.


 


SECTION 5.           RECORDS.  THE ADMINISTRATIVE AGENT SHALL MAINTAIN
APPROPRIATE BOOKS OF ACCOUNT AND RECORDS RELATING TO SERVICES PERFORMED
HEREUNDER, WHICH BOOKS OF ACCOUNT AND RECORDS SHALL UPON PRIOR WRITTEN NOTICE TO
THE ADMINISTRATIVE AGENT BE ACCESSIBLE FOR INSPECTION AT THE OFFICES OF THE
ADMINISTRATIVE AGENT BY THE ISSUER, THE SERVICER AND THE INDENTURE TRUSTEE, AND
THE AGENTS OF ANY OF THEM, AT SUCH INSPECTING PARTY’S EXPENSE DURING THE
ADMINISTRATIVE AGENT’S NORMAL BUSINESS HOURS.


 


SECTION 6.           INDEMNIFICATION.  (A)             THE ADMINISTRATIVE AGENT
HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS THE INDENTURE TRUSTEE, EACH
NOTEHOLDER AND THEIR RESPECTIVE DIRECTORS, OFFICERS AND SHAREHOLDERS (EACH AN
“INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL DAMAGES, LOSSES, LIABILITIES,
COSTS AND EXPENSES INCURRED BY AN INDEMNIFIED PARTY RESULTING FROM

 

2

--------------------------------------------------------------------------------


 


THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE ADMINISTRATIVE AGENT IN
PERFORMING (OR FAILING TO PERFORM) ITS OBLIGATIONS UNDER THIS AGREEMENT.  AN
INDEMNIFIED PARTY SHALL IMMEDIATELY NOTIFY THE ADMINISTRATIVE AGENT OF ANY
DAMAGES, LOSSES, LIABILITIES, COSTS OR EXPENSES WHICH AN INDEMNIFIED PARTY HAS
DETERMINED HAS GIVEN OR WOULD GIVE RISE TO A RIGHT OF INDEMNIFICATION HEREUNDER
AND THE ADMINISTRATIVE AGENT SHALL HAVE THE EXCLUSIVE RIGHT TO COMPROMISE OR
DEFEND ANY SUCH LIABILITY OR CLAIM AT ITS OWN EXPENSE, WHICH DECISION SHALL BE
BINDING AND CONCLUSIVE UPON AN INDEMNIFIED PARTY.  FAILURE TO GIVE SUCH NOTICE
SHALL NOT RELIEVE THE ADMINISTRATIVE AGENT OF ITS OBLIGATIONS HEREUNDER;
PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT SHALL NOT BE LIABLE OR
OTHERWISE BE HELD RESPONSIBLE FOR ANY DAMAGES, LOSSES, LIABILITIES, COSTS OR
EXPENSES RESULTING FROM THE FAILURE TO GIVE SUCH NOTICE.  THE ADMINISTRATIVE
AGENT HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS THE ISSUER FROM AND AGAINST
ANY AND ALL DAMAGES, LOSSES, LIABILITIES, COSTS AND EXPENSES INCURRED BY THE
ISSUER RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
ADMINISTRATIVE AGENT IN PERFORMING ITS OBLIGATIONS UNDER SECTION 2.2(C) OF THE
SERIES 2002-1 SUPPLEMENT.


 


(B)           THE ISSUER AND THE SERVICER SHALL JOINTLY AND SEVERALLY INDEMNIFY
AND HOLD HARMLESS THE ADMINISTRATIVE AGENT FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND WHATSOEVER WHICH MAY AT ANY TIME
(INCLUDING AT ANY TIME FOLLOWING THE REPAYMENT OF ANY OUTSTANDING OBLIGATIONS
AND THE TERMINATION OR RESIGNATION OF THE RELATED ADMINISTRATIVE AGENT) BE
IMPOSED ON, INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY DOCUMENT CONTEMPLATED BY OR
REFERRED TO HEREIN OR THEREIN OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
OR ANY ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT UNDER OR IN
CONNECTION WITH ANY OF THE FOREGOING; PROVIDED, HOWEVER, THAT NEITHER THE ISSUER
NOR THE SERVICER SHALL BE LIABLE FOR THE PAYMENT TO THE ADMINISTRATIVE AGENT OF
ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR DISBURSEMENTS RESULTING SOLELY
FROM THE ADMINISTRATIVE AGENT’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


 


SECTION 7.           COMPENSATION.  AS COMPENSATION FOR THE PERFORMANCE OF THE
ADMINISTRATIVE AGENT’S OBLIGATIONS UNDER THIS AGREEMENT, THE ISSUER AGREES TO
PAY QUARTERLY IN ARREARS, BEGINNING WITH THE THIRD PAYMENT DATE, TO THE
ADMINISTRATIVE AGENT A FEE AT THE RATE OF      %* PER ANNUM OF THE SUM OF THE
AGGREGATE NOTE PRINCIPAL BALANCE OF ALL SERIES THEN OUTSTANDING ON THE RELATED
QUARTERLY PAYMENT DATE; NOTWITHSTANDING PAYMENT OF SUCH FEE BY THE SERVICER,
EACH OF THE PARTIES HERETO ACKNOWLEDGE THAT THE ADMINISTRATIVE AGENT IS THE
AGENT OF THE NOTEHOLDERS.  IF THE SERVICER FAILS TO PAY SUCH FEE, THE ISSUER
SHALL PAY SUCH UNPAID AMOUNTS FROM AMOUNTS ON DEPOSIT IN THE SERIES 2002-1
SERIES ACCOUNT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 3.2 OF THE SERIES
2002-1 SUPPLEMENT.  IN ADDITION, THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED
TO BE REIMBURSED IN ACCORDANCE WITH SECTION 3.2 OF THE SERIES 2002-1 SUPPLEMENT
FOR ITS EXPENSES INCURRED IN TAKING ANY ACTIONS REQUIRED PURSUANT TO SECTION
405(B) OF THE INDENTURE.


 


SECTION 8.           INDEPENDENCE OF THE ADMINISTRATIVE AGENT.  FOR ALL PURPOSES
OF THIS AGREEMENT, THE ADMINISTRATIVE AGENT SHALL BE AN AGENT OF THE NOTEHOLDERS
AND SHALL NOT BE SUBJECT TO THE SUPERVISION OF THE ISSUER, SERVICER OR INDENTURE
TRUSTEE WITH RESPECT TO THE MANNER

 

--------------------------------------------------------------------------------

*               This redacted material has been omitted pursuant to a request
for confidential treatment, and the material has been filed separately with the
Commission.

 

3

--------------------------------------------------------------------------------


 


IN WHICH IT ACCOMPLISHES THE PERFORMANCE OF ITS OBLIGATIONS HEREUNDER; PROVIDED,
HOWEVER, THAT THE ADMINISTRATIVE AGENT SHALL ACT IN ACCORDANCE WITH DIRECTIONS
FROM THE REQUISITE GLOBAL MAJORITY WHEN REQUIRED BY THE INDENTURE OR THE RELATED
DOCUMENTS.


 


SECTION 9.           NO JOINT VENTURE.  NOTHING CONTAINED IN THIS AGREEMENT
(I) SHALL CONSTITUTE THE ADMINISTRATIVE AGENT, THE ISSUER, THE SERVICER AND THE
INDENTURE TRUSTEE AS MEMBERS OF ANY PARTNERSHIP, JOINT VENTURE, ASSOCIATION,
SYNDICATE, UNINCORPORATED BUSINESS OR OTHER SEPARATE ENTITY, (II) SHALL BE
CONSTRUED TO IMPOSE ANY LIABILITY AS SUCH ON ANY OF THEM OR (III) SHALL BE
DEEMED TO CONFER ON ANY OF THEM ANY EXPRESS, IMPLIED OR APPARENT AUTHORITY TO
INCUR ANY OBLIGATION OR LIABILITY ON BEHALF OF THE OTHERS.


 


SECTION 10.         OTHER ACTIVITIES OF THE ADMINISTRATIVE AGENT.  NOTHING
HEREIN SHALL PREVENT THE ADMINISTRATIVE AGENT OR ITS AFFILIATES FROM ENGAGING IN
OTHER BUSINESSES OR, IN ITS SOLE DISCRETION, FROM ACTING IN A SIMILAR CAPACITY
AS AN ADMINISTRATOR FOR ANY OTHER PERSON EVEN THOUGH SUCH PERSON MAY ENGAGE IN
BUSINESS ACTIVITIES SIMILAR TO THOSE OF THE ISSUER AND/OR THE SERVICER.


 


SECTION 11.         TERM OF AGREEMENT; RESIGNATION AND REMOVAL OF ADMINISTRATIVE
AGENT.  (A)  THIS AGREEMENT SHALL CONTINUE IN FORCE UNTIL ALL OF THE OUTSTANDING
OBLIGATIONS UNDER THE INDENTURE ARE PAID IN FULL, UPON WHICH EVENT THIS
AGREEMENT SHALL AUTOMATICALLY TERMINATE.


 


(B)           THE ADMINISTRATIVE AGENT MAY RESIGN ITS DUTIES HEREUNDER BY
PROVIDING EACH OF THE ISSUER, THE SERVICER AND THE INDENTURE TRUSTEE WITH AT
LEAST 60 DAYS’ PRIOR WRITTEN NOTICE.


 


(C)           THE INDENTURE TRUSTEE, ACTING AT THE WRITTEN DIRECTION OF THE
REQUISITE GLOBAL MAJORITY, OR OF THE ISSUER, MAY REMOVE THE ADMINISTRATIVE AGENT
IMMEDIATELY UPON WRITTEN NOTICE OF TERMINATION TO THE ADMINISTRATIVE AGENT (WITH
A COPY TO EACH OF THE ISSUER AND THE SERVICER) IF ANY OF THE FOLLOWING EVENTS
SHALL OCCUR:


 


(I)            THE ADMINISTRATIVE AGENT SHALL DEFAULT IN ANY MATERIAL RESPECT
THE PERFORMANCE OF ANY OF ITS DUTIES UNDER THIS AGREEMENT WHICH FAILURE
CONTINUES UNREMEDIED FOR A PERIOD OF FIFTEEN (15) DAYS AFTER THE RECEIPT BY THE
ADMINISTRATIVE AGENT OF WRITTEN NOTICE THEREOF SPECIFYING WITH REASONABLE DETAIL
THE DEFAULT;


 


(II)           A COURT HAVING JURISDICTION IN THE PREMISES SHALL ENTER A DECREE
OR ORDER FOR RELIEF, AND SUCH DECREE OR ORDER SHALL NOT HAVE BEEN VACATED WITHIN
60 DAYS, IN RESPECT OF THE ADMINISTRATIVE AGENT IN ANY INVOLUNTARY CASE UNDER
ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN
EFFECT OR APPOINT A RECEIVER, LIQUIDATOR, ASSIGNEE, CUSTODIAN, TRUSTEE,
SEQUESTRATOR OR SIMILAR OFFICIAL FOR THE ADMINISTRATIVE AGENT OR ANY SUBSTANTIAL
PART OF ITS PROPERTY OR ORDER THE WINDING-UP OR LIQUIDATION OF ITS AFFAIRS; OR


 


(III)          THE ADMINISTRATIVE AGENT SHALL COMMENCE A VOLUNTARY CASE UNDER
ANY APPLICABLE BANKRUPTCY, INSOLVENCY OR OTHER SIMILAR LAW NOW OR HEREAFTER IN
EFFECT, SHALL CONSENT TO THE ENTRY OF AN ORDER FOR RELIEF IN AN INVOLUNTARY CASE
UNDER ANY SUCH LAW, OR SHALL CONSENT TO THE APPOINTMENT OF A RECEIVER,
LIQUIDATOR, ASSIGNEE, TRUSTEE, CUSTODIAN, SEQUESTRATOR OR SIMILAR OFFICIAL FOR
THE ADMINISTRATIVE AGENT OR ANY SUBSTANTIAL PART OF ITS PROPERTY, SHALL CONSENT
TO THE TAKING OF POSSESSION BY ANY SUCH OFFICIAL OF ANY SUBSTANTIAL PART OF ITS
PROPERTY, SHALL MAKE

 

4

--------------------------------------------------------------------------------


 


ANY GENERAL ASSIGNMENT FOR THE BENEFIT OF CREDITORS OR SHALL FAIL GENERALLY TO
PAY ITS DEBTS AS THEY BECOME DUE.

 


(D)           NO RESIGNATION OR REMOVAL OF THE ADMINISTRATIVE AGENT PURSUANT TO
THIS SECTION 11 SHALL BE EFFECTIVE UNTIL (I) A SUCCESSOR ADMINISTRATIVE AGENT
SHALL HAVE BEEN APPOINTED BY THE REQUISITE GLOBAL MAJORITY (WHICH SUCCESSOR
SHALL ALSO BE REASONABLY ACCEPTABLE TO THE ISSUER) AND (II) SUCH SUCCESSOR
ADMINISTRATIVE AGENT SHALL HAVE AGREED IN WRITING TO BE BOUND BY THE TERMS OF
THIS AGREEMENT IN THE SAME MANNER AS THE ADMINISTRATIVE AGENT IS BOUND HEREUNDER
OR AS OTHERWISE APPROVED BY THE REQUISITE GLOBAL MAJORITY.  A COPY OF ANY SUCH
APPOINTMENT AND THE AGREEMENT EXECUTED BY SUCH SUCCESSOR ADMINISTRATIVE AGENT
SHALL BE PROMPTLY SENT TO EACH OF THE ISSUER, THE SERVICER AND THE INDENTURE
TRUSTEE.


 


SECTION 12.         ACTION UPON TERMINATION; RESIGNATION OR REMOVAL.  PROMPTLY
UPON THE EFFECTIVE DATE OF TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION
11(A) OF THIS AGREEMENT OR THE RESIGNATION OR REMOVAL OF THE ADMINISTRATIVE
AGENT PURSUANT TO SECTION 11(B) OR (C) OF THIS AGREEMENT, RESPECTIVELY, THE
ADMINISTRATIVE AGENT SHALL BE ENTITLED TO BE PAID ALL FEES AND REIMBURSABLE
EXPENSES ACCRUING TO IT TO THE DATE OF SUCH TERMINATION, RESIGNATION OR
REMOVAL.  IN THE EVENT OF THE RESIGNATION OR REMOVAL OF THE ADMINISTRATIVE AGENT
PURSUANT TO SECTION 11(B) OR (C) OF THIS AGREEMENT, RESPECTIVELY, THE
ADMINISTRATIVE AGENT SHALL COOPERATE WITH THE INDENTURE TRUSTEE AND TAKE ALL
REASONABLE STEPS REQUESTED TO ASSIST THE REQUISITE GLOBAL MAJORITY AND THE
INDENTURE TRUSTEE IN MAKING AN ORDERLY TRANSFER OF THE DUTIES OF THE
ADMINISTRATIVE AGENT.


 


SECTION 13.         NOTICES.  ANY NOTICE, REPORT OR OTHER COMMUNICATION GIVEN
HEREUNDER SHALL BE IN WRITING AND ADDRESSED AS FOLLOWS:


 


(A)           IF TO THE ISSUER, TO:

 

Willis Engine Funding LLC

2320 Marinship Way

Sausalito, California 94965

Attention:  Counsel

Fax:  (415) 331-0607

 

with a copy to:



the Servicer and

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, CA 90071

Attention:  Brian D. Kilb

Telephone:            (213) 229-7236

Fax:               (213) 229-7520

 

5

--------------------------------------------------------------------------------


 


(B)           IF TO THE ADMINISTRATIVE AGENT, TO:

 


BARCLAYS BANK PLC


200 PARK AVENUE


NEW YORK, NEW YORK 10166


ATTN:  ASSET SECURITIZATION GROUP


 


(C)           IF TO THE INDENTURE TRUSTEE, TO:

 


THE BANK OF NEW YORK


101 BARCLAY STREET


8TH FLOOR WEST


ASSET BACKED SECURITIES UNIT


NEW YORK, NEW YORK 10286


FAX:  (212) 815-2493

 


(D)           IF TO THE SERVICER, TO:

 


WILLIS LEASE FINANCE CORPORATION


2320 MARINSHIP WAY, SUITE 300


SAUSALITO, CALIFORNIA 94965


ATTENTION:  COUNSEL


FAX:  415/331-0607

 


WITH A COPY TO:


 


GIBSON, DUNN & CRUTCHER LLP


333 SOUTH GRAND AVENUE


LOS ANGELES, CA 90071


ATTENTION:  BRIAN D. KILB

Telephone:            (213) 229-7236

Fax:               (213) 229-7520

 


(E)           IF TO ANY NOTEHOLDER, AT THE ADDRESS SET FORTH IN THE NOTE
REGISTER, OR TO SUCH OTHER ADDRESS AS ANY PARTY SHALL HAVE PROVIDED TO THE OTHER
PARTIES IN WRITING.  ANY NOTICE REQUIRED TO BE IN WRITING HEREUNDER SHALL BE
DEEMED GIVEN IF SUCH NOTICE IS MAILED BY CERTIFIED MAIL, POSTAGE PREPAID, OR
HAND-DELIVERED (OR, IN THE CASE OF THE ISSUER OR THE SERVICER, BY
INTERNATIONALLY RECOGNIZED COURIER SERVICE) TO THE ADDRESS OF SUCH PARTY AS
PROVIDED ABOVE.

 


SECTION 14.         AMENDMENTS.  THIS AGREEMENT MAY BE AMENDED FROM TIME TO TIME
BY THE PARTIES HERETO, PROVIDED THAT ANY AMENDMENT MUST BE ACCOMPANIED BY THE
WRITTEN CONSENT OF THE REQUISITE GLOBAL MAJORITY.  PRIOR TO THE EXECUTION OF ANY
AMENDMENT TO THIS AGREEMENT, THE ISSUER WILL PROVIDE NOTICE OF ANY SUCH
AMENDMENT TO EACH RATING AGENCY, IF ANY.


 


SECTION 15.         SUCCESSORS AND ASSIGNS.  THIS AGREEMENT MAY NOT BE ASSIGNED
BY THE ADMINISTRATIVE AGENT EXCEPT TO AN AFFILIATE UNLESS (I) SUCH ASSIGNMENT IS
PREVIOUSLY CONSENTED TO IN WRITING BY THE INDENTURE TRUSTEE (ACTING AT THE
DIRECTION OF THE CONTROL PARTY OF

 

6

--------------------------------------------------------------------------------


 


EACH SERIES), (II) SUCH ASSIGNEE IS REASONABLY ACCEPTABLE TO THE ISSUER, AND
(III) EACH RATING AGENCY, IF ANY, SHALL HAVE RECEIVED PRIOR NOTICE OF EACH SUCH
ASSIGNMENT.


 


SECTION 16.         GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS WITHOUT
REGARD TO CONFLICTS OF LAW PRINCIPLES.


 


SECTION 17.         CONSENT TO JURISDICTION.  ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST ANY OF THE PARTIES HERETO ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR ANY TRANSACTION CONTEMPLATED HEREBY, MAY BE INSTITUTED IN ANY
FEDERAL OR STATE COURT IN NEW YORK COUNTY, STATE OF NEW YORK, AND EACH OF THE
PARTIES HERETO HEREBY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND, SOLELY FOR THE
PURPOSES OF ENFORCING THIS AGREEMENT, EACH OF THE ISSUER AND THE SERVICER HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY
SUCH SUIT, ACTION OR PROCEEDING.  EACH OF THE ISSUER AND THE SERVICER HEREBY
IRREVOCABLY APPOINTS AND DESIGNATES CT CORPORATION SYSTEMS, 1633 BROADWAY, NEW
YORK, NEW YORK 10019, ITS TRUE AND LAWFUL ATTORNEY-IN-FACT AND DULY AUTHORIZED
AGENT FOR THE LIMITED PURPOSE OF ACCEPTING SERVICE OF LEGAL PROCESS AND THE
ISSUER AGREES THAT SERVICE OF PROCESS UPON SUCH PARTY SHALL CONSTITUTE PERSONAL
SERVICE OF SUCH PROCESS ON SUCH PERSON.  EACH OF THE ISSUER AND THE SERVICER
SHALL MAINTAIN THE DESIGNATION AND APPOINTMENT OF SUCH AUTHORIZED AGENT UNTIL
ALL AMOUNTS PAYABLE UNDER THIS AGREEMENT SHALL HAVE BEEN PAID IN FULL.  IF SUCH
AGENT SHALL CEASE TO SO ACT, EACH OF THE ISSUER AND THE SERVICER SHALL
IMMEDIATELY DESIGNATE AND APPOINT ANOTHER SUCH AGENT SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND SHALL PROMPTLY DELIVER TO THE ADMINISTRATIVE AGENT
EVIDENCE IN WRITING OF SUCH OTHER AGENT’S ACCEPTANCE OF SUCH APPOINTMENT.


 


SECTION 18.         HEADINGS.  THE SECTION HEADINGS HEREOF HAVE BEEN INSERTED
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE CONSTRUED TO AFFECT THE
MEANING, CONSTRUCTION OR EFFECT OF THIS AGREEMENT.


 


SECTION 19.         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL TOGETHER CONSTITUTE BUT ONE
AND THE SAME AGREEMENT.


 


SECTION 20.         SEVERABILITY.  ANY PROVISION OF THIS AGREEMENT THAT IS
PROHIBITED OR UNENFORCEABLE UNDER ANY APPLICABLE LAW, RULE OR REGULATION OR THAT
WOULD RESULT IN THE IMPOSITION OF ANY FINE OR ADVERSE REGULATORY OR OTHER
CONSEQUENCE IN ANY JURISDICTION SHALL BE INEFFECTIVE TO THE EXTENT THEREOF
WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF AND ANY SUCH PROHIBITION OR
UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR RENDER
UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


 


SECTION 21.         AGREEMENT NOT TO FILE PETITION IN BANKRUPTCY.  THE
ADMINISTRATIVE AGENT HEREBY AGREES THAT IT SHALL NOT INSTITUTE AGAINST, OR JOIN
ANY OTHER PERSON IN INSTITUTING AGAINST, THE ISSUER ANY BANKRUPTCY,
REORGANIZATION, ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDING, OR OTHER
PROCEEDING UNDER ANY INSOLVENCY, BANKRUPTCY OR SIMILAR LAW OF ANY

 

7

--------------------------------------------------------------------------------


 


JURISDICTION, FOR ONE YEAR AND A DAY AFTER THE LAST DATE ON WHICH ANY NOTE OF
ANY SERIES WAS OUTSTANDING.


 


SECTION 22.         BINDING EFFECT THIRD-PARTY BENEFICIARIES.  THIS AGREEMENT
WILL INURE TO THE BENEFIT OF AND BE BINDING UPON THE PARTIES HERETO.


 


SECTION 23.         MERGER AND INTEGRATION.  EXCEPT AS SPECIFICALLY STATED
OTHERWISE HEREIN, THIS AGREEMENT SETS FORTH THE ENTIRE UNDERSTANDING OF THE
PARTIES RELATING TO THE SUBJECT MATTER HEREOF, AND ALL PRIOR UNDERSTANDINGS,
WRITTEN OR ORAL, ARE SUPERSEDED BY THIS AGREEMENT.  THIS AGREEMENT MAY NOT BE
MODIFIED, AMENDED, WAIVED OR SUPPLEMENTED EXCEPT AS PROVIDED HEREIN.

 

8

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties have caused this Administration Agreement to be
duly executed and delivered as of the day and year first above written.

 

 

WILLIS ENGINE FUNDING LLC, as Issuer

 

 

 

By:

/s/ MONICA J. BURKE

 

 

 

Name: Monica J. Burke

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

BARCLAYS BANK PLC, as Administrative Agent

 

 

 

 

 

By:

/s/ PIERRE DULEYRIE

 

 

 

Name: Pierre Duleyrie

 

 

Title: Director

 

 

 

 

 

WILLIS LEASE FINANCE CORPORATION, as
Servicer

 

 

 

 

 

By:

/s/ DONALD A. NUNEMAKER

 

 

 

Name: Donald A. Nunemaker

 

 

Title: Executive Vice President,

 

 

Chief Operating Officer

 

 

 

 

 

THE BANK OF NEW YORK, not in its individual
capacity but solely as Indenture Trustee

 

 

 

 

 

By:

/s/ SCOTT J. TEPPER

 

 

 

Name: Scott J. Tepper

 

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------